               Case 3:19-cr-03459-H Document 52 Filed 04/12/21 PageID.106 Page 1 of 2

· AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocatious


                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 V.
          GABRIEL GASTELUM VELASQUEZ (1)                                  Case Number:        19CR3459-H

                                                                       Paul Allen Barr, Federal Defenders of San Diego, Inc.
                                                                       Defendant's Attorney
  Registration Number:      72379-198
  •-
  THE DEFENDANT:
  lZI admitted guilt to violation of allegation(s) No.      4, 5, 6 and 7.
                                                            -~~-----------------------
  •    was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

  Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

  Allegation Number                   Nature of Violation
            4, 5, 6                   nv3, Unlawful use of a controlled substance or Failure to Test
                7                     nvl6, Failure to report law enforcement contact




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered tp pay restitution, the defendant shall notify the court and United States attorney of any
  material change inthe defendant's economic circumstances.

                                                                        Amil 12 2021
                                                                       Date of Imposition of Sentence



                                                                                                 LYNL. HUFF _ .
                                                                                                DISTRICT nJDGE



                          FILED
                            APR 1 2 2021

                   CLLHK LJS IJIS I HlC I CO   T
                SOUTH cl-IN UIS I HIC'I OF C IFORNIA
                BY                             DEPUTY
                                                                                                                       19CR3459-H
                Case 3:19-cr-03459-H Document 52 Filed 04/12/21 PageID.107 Page 2 of 2

, · AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:              GABRIEL GASTELUM VELASQUEZ (1)                                             Judgment - Page 2 of 2
    CASE NUMBER:            19CR3459-H

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     ?MONTHS.




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •    at
                     - - - - - - - AM.                            on
           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                    -------------                                 ---------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL




                                                                                                               19CR3459-H
